DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing a mart device and identifying a key subject point claim 15, the step of generating a message in claim 16, the step of enabling a user in claim 17, the step of defining in claim 18, the step of identifying a first proximal plane and a second distal plane in claim 19, the step of determining a depth estimate in claim 20, the step of aligning horizontally and vertically in claim 21, the step of identifying at least a foreground plane and a background plane in claim 22, the step of aligning said second modified series of 2D images in claim 23, the step of editing said multidimensional digital image sequence in claim 24, the step of displaying said multidimensional digital image sequence on said display in claim 25, the step of transmitting said multidimensional digital image sequence on said display in claim 26.  
The corresponding structures are identified in the specification for the steps of providing a smart device in paragraphs [0078, 0085, 0088, 0093 and 0094] and identifying a key subject point in paragraphs [0093, 00100, 00112, and 00153-00154], the step of generating a message in paragraph [00149], the step of enabling a user in paragraph [00157], the step of defining two or more planes in paragraph [00163], the step of identifying a first proximal plane and a second distal plane in paragraph [00163, 00176], the step of determining a depth estimate in paragraph [00163], the step of aligning horizontally and vertically in paragraphs [00166, 00171], the step of identifying at least a foreground plane and a background plane in paragraphs [00162 and 00171], the step of aligning said second modified series of 2D images in paragraphs [00153 and 00154], 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja (US 20200020075 A1) and Nims et al. (US 20160227184 A1).
Regarding claims 1 and 15, Lablans discloses a system to simulate a 3D image sequence from a series of 2D images (figs. 1 and 13, [0008, 0046] The following 5 patent applications describe aspects of image alignment and calibration for stereoscopic and 3D images and are incorporated by reference herein in their entirety, [0069 and 0081]), the system comprising: 

a processor ([0033] a processor) in communication with said memory device configured to execute said instruction ([0036] a processor is instructed to read and/or process only data from memory related to an active sensor area. In a further embodiment of the present invention a processor is instructed to process data depending on its position in a sensor with regards to the active sensor area); and 
a plurality of digital image capture devices (1301-1305 of fig. 13) in communication with said processor ([0033] a processor), said plurality of digital image capture devices positioned linearly in series within approximately a distance width (1301 and 1302 of fig. 13, there is a distance width between the camera 1301 and the camera1302), wherein 
a first digital image capture devices is centered proximate a first end of said distance width (1301 of fig. 13), 
a second digital image capture devices is centered on a second end of said distance width (1302 of fig. 13), and 
any remaining said plurality of digital image capture devices are evenly spaced there-between (1303, 1304, and 1305 of fig. 13) to capture the series of 2D images of the scene ([0069] the lens/sensor units 1301 and 1302 capture 2D images and are for instance for generating 3D images, the lens/sensor units1303, 1304 and 1305 capture 2D images and are used for generating a panoramic image), and 
all other points (the lines of pixels 405- 409 of figures 4-6 create all other points when the lines are intersected each other) in the series of 2D images of the scene shift (dv of figs. 4 and 5, 
It is noted that Lablans does not teach an interpupillary distance.
Khwaja teaches an interpapillary distance ([0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes, ICS of figs. 3, 4, and 5).
	Taking the teachings of teachings of Lablans and Khwaja together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interpupillary distance of Khwaja into the arrangement image sensors of Lablans for improvement of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts.
	It is noted that Lablans and Khwaja do not teach a key subject point is identified in the series of 2D images of the scene, and each of the series of 2D images of the scene is aligned to said key subject point.	
Nims teaches a key subject point is identified in the series of 2D images of the scene ([0016, 0019, and 0035]) and each of the series of 2D images of the scene is aligned to said key subject point ([0021] the processor operates a command to interphase columns of pixels of the plurality of image frames to generate the multidimensional digital master image using the key subject point to align the individual frames in the master image; [0023], fig. 6.3 and 12),
Nims suggests [0084] these elements or layers 600 are then shifted relative to one another to produce the appropriate or desired parallax for multidimensional digital master image(s) 303 
Taking the teachings of teachings of Lablans, Khwaja, and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key subject point and the alignment images of Nims into the system of Lablans and Khwaja to improve production of high quality multidimensional digital master image and reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claims 2, Lablans further teaches the system of Claim 1, further comprising a display (fig. 17) in communication with said processor, 
said display configured to display a said modified sequence of 2D images ([0039]displayed as a panoramic image, or the processed or raw but aligned data is stored in such a manner that a panoramic image is formed by merging two images each created from active sensor areas; fig. 17, enable to display 3D images as stereoscopic images).
Regarding claim 3, Lablans modified by Khwaja and Nims teaches the system of Claim 1, Khwaja further teaches wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced (L1, R2, Ln, and R1 of fig. 4, L2, R3, L1, and R2 of fig. 5).
Regarding claim 4, Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is three with one of said digital image capture devices positioned on a center line (701-703 of fig. 7).
Regarding claim 5 and 16, Lablans teaches the system of claim 2, Lablans further teaches wherein said processor executes an instruction to generate a message on said display to instruct 
Regarding 6 and 17, Lablans modified by Nims teaches the system of claim 5, Nims wherein said processor executes an instruction to enable a user to select a key subject point in the series of 2D images of the scene via an input from said display ([0017 and 0092]).  
Regarding claim 7 and 18, Lablans modified by Nims teaches the system of claim 1, Nims further teaches wherein said processor executes an instruction to define two or more planes for each of the series of 2D images of the scene ([0084] the three dimension (3D) effect involves layering multiple elements of an image into foreground, middle and background planes or image layers), wherein said two or more planes have different depth estimate ([0063]).  
Regarding claims 8 and 19, Lablans modified by Nims teaches the system of claim 7, Nims further teaches wherein said processor executes an instruction to identify a first proximal plane and a second distal plane within the series of 2D images of the scene ([0084], figs. 9, 10, and 12).  
Regarding claims 9 and 20, Lablans modified by Nims teaches the system of claim 8, Nims further teaches wherein said processor executes an instruction to determine a depth estimate for said first proximal plane and said second distal plane within the series of 2D images of the scene ([0063]).  
Regarding claims 10 and 21, Lablans modified by Nims teaches the system of claim 9, Nims further teaches wherein said processor executes an instruction to horizontally and vertically align said first proximal plane of each image frame in the series of 2D images (fig. 6.2 and 12; [0021, 0023-002]) and shifting the second distal plane of each subsequent image frame in the 
Regarding claims 11 and 22, Lablans modified by Nims teaches the system of claim 7, Nims further teaches wherein said two or more planes further comprising at least a foreground plane and a background plane ([0084]).  
Regarding claims 12 and 23, Lablans modified by Nims teaches the system of claim 10, Nims further teaches wherein said processor executes an instruction to align said second modified series of 2D images sequentially in a palindrome loop as a multidimensional digital image sequence ([0038-0039]).  
Regarding claims 13 and 24, Lablans modified by Nims teaches the system of claim 12, Nims further teaches wherein said processor executes an instruction to edit said multidimensional digital image sequence ([0080]).  
Regarding claims 14 and 25, Lablans modified by Nims teaches the system of claim 13, Nims further teaches wherein said processor executes an instruction to display said multidimensional digital image sequence on said display ([0147]).
Regarding claim 26, Lablans modified by Nims teaches the system of claim 24, Nims further teaches the step of transmitting said multidimensional digital image sequence on said display ([0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425